          MEMO ENDORSED
                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
thin                                                 Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 2, 2021

VIA ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007                                                             6/3/21

       Re:     United States v. Recio-Rondon, et al.,
               20 Cr. 115 (ALC)

Dear Judge Carter:

        The Government writes on behalf of the parties to request an adjournment of the upcoming
status conference, currently scheduled for June 3, 2021 at 12:30 PM, and exclusion of time under
the Speedy Trial Act. The Government’s motion for reconsideration of the Court’s order
dismissing one count of the three-count Indictment is fully briefed and pending before this Court.
(ECF Nos. 61-63). Consequently, there are no new issues the Government or defense counsel
intend to raise with the Court at the upcoming status conference. The defendants, through counsel,
have either affirmatively indicated that they are amenable to an adjournment of the status
conference, or otherwise have raised no objection to the prospect of adjourning this conference.
Likewise, and in light of the fact that the parties have no motions or applications to make to the
Court, the Government does not oppose an adjournment until early July 2021, to provide sufficient
time for the parties to discuss proposed trial dates for the fourth quarter of 2021.

       Assuming the conference is rescheduled, the Government respectfully requests that the
Court exclude time under the Speedy Trial Act up to the date of the next scheduled conference. 18
U.S.C. § 3161(h)(7). Exclusion of time is warranted given that there is a pending motion before
the Court, and that additional time will facilitate the contemplation of any pre-trial dispositions.




[Continued]
 Hon. Andrew L. Carter, Jr.                                                             Page 2
 June 2, 2021



       Wherefore, the Government respectfully requests an adjournment of the parties’ upcoming
conference to a date in early July 2021, and exclusion of time up to the rescheduled conference
date.




                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York


                                              By: ___/s/_____________________
                                                  Sarah Mortazavi
                                                  Jacob Gutwillig
                                                  Assistant United States Attorneys
                                                  (212) 637-2520/2215

                              The application is GRANTED. Status conference
cc: All Counsel via ECF
                              adjourned to 7/13/21 at 3:30 p.m.
                              So Ordered.

                                                                                            6/3/21
